Title: To Thomas Jefferson from Benjamin Smith Barton, 28 May 1804
From: Barton, Benjamin Smith
To: Jefferson, Thomas


          
            Dear Sir,
            Philadelphia, May 28th, 1804.
          
          This will be handed to you by Mr. F. A. Humboldt. I am persuaded that I need not offer any apology for introducing to your knowledge and attentions, the explorer of South America, and one of the most intelligent and active philosophers of our times. We all regret that his stay among us is to be so short. 
          With sentiments of the highest respect, I remain, Dear Sir, Your obedient and affectionate friend, &c.
          
            Benjamin Smith Barton.
          
        